DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6-7, 10-11, 13-14, 16 & 18-20 are amended. Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12, 14, 16-18 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlberger (US 2016/0329550 A1) in view of Byun (US 2011/0052949 A1) and Tsuruta (US 2015/0147600 A1).
Regarding claim 1, Kohlberger teaches a prismatic lithium ion battery cell comprising ([0008]) comprising:											a packaging including a cover (2’’) sealed to a can (2’) (Figs. 1-4; [0031]);				a power assembly (12) disposed within the packaging and having a first side (i.e positive electrode terminal side) and a second side (i.e negative electrode terminal side) (Fig. 2; [0018] & [0031]); and													a terminal pad (7) electrically coupled to the first side of the power assembly, wherein the cover is electrically coupled to the second side of the power assembly and wherein a reversal disk (6) is disposed below the terminal pad and configured to deflect upward to contact the terminal pad in response to a pressure within the packaging being greater than a first predefined pressure threshold and form an external short-circuit between the first and second sides of the power assembly, and wherein a portion of the power assembly fails in response to the external short-circuit and interrupts current flow within the power assembly (Figs. 1-4; [0028]-[0031]).		However, Kohlberger is silent as to the cover including a spiral disk disposed below the terminal pad and above the reversal disk, wherein the spiral disk includes a central portion and a plurality of legs, the central portions being coupled to the cover via the plurality of legs such that the reversal disk deflects upward to displace at least the central portion of the spiral disk and to cause at least the central portion to contact the terminal pad in response to a pressure within the packaging being greater than a first predefined pressure threshold, the central portion forming an external short-circuit between the first and second sides of the power assembly when the central portion is in contact with the terminal pad, a portion of the power assembly failing in response to the external short-circuit and interrupting the current flow of the power assembly.				Byun teaches a prismatic lithium ion battery cell ([0029]) comprising: a packaging In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”. See MPEP 2144.04 IV (B).  										Tsuruta teaches a battery cell comprising a packaging including a cover and a can ([0021]), wherein the cover includes a terminal pad (202), a reversal disk (700) configured to deflect upwards to displace at least an overlying central portion (802), which is connected to the cover via plurality of legs (804), in response to a pressure within the packaging being greater than a first predetermined threshold (Figs. 2 & 7-8; [0028] & [0040]-[0043]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to connect the intermediate member of Byun to the cover via a plurality of legs since it allows the intermediate member to be severed from the cover in response to a pressure within the packaging reaching a first predetermined threshold. Since the intermediate member of Byun is required to be displaced upwards in response to a pressure increase in the packaging, one of ordinary skill in readily understands that the intermediate member should be easily severable to ensure that the intermediate member comes into contact with the terminal lead to cause a short-circuit when the pressure inside the packaging reaches the first predetermined threshold. Accordingly, the configuration of Tsurata in which a central portion of an intermediate member is connected the cover by a plurality of legs is suitable for ensuring that the intermediate member can be displaced upwards by an underlying deformable plate to cause a short-circuit. “The selection of a known material based on its suitability for its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  
Regarding claim 2, Kohlberger as modified by Byun teaches the battery cell of claim 1. Kohlberger further teaches wherein the first side of the power assembly is a negative side of the power assembly and the second side of the power assembly is a positive side of the power assembly (Fig. 1; [0031]).
Regarding claim 3, Kohlberger as modified by Byun teaches the battery cell of claim 1. Byun further teaches wherein the intermediate member is integrated into the cover and formed in relief (Figs. 1 & 4; [0072]-[0073]).
Regarding claims 4-5, Kohlberger as modified by Byun teaches the battery cell of claim 1. Kohlberger further teaches wherein the cover comprises a vent disk corresponding to a portion of the reversal disk defined by breaking points (8) which is configured to activate to release effluent from an interior of the packaging at a second predefined pressure threshold, wherein the first pressure threshold is substantially less than the second pressure threshold and wherein the second predefined pressure threshold is at least 50% greater than the first predefined pressure threshold (Figs. 1-4; [0034]-[0035]).
Regarding claim 6, Kohlberger as modified by Byun teaches the battery cell of claim 1. Kohlberger further teaches a portion of an external short-circuit traversing the terminal pad, the intermediate member and the cover of the packaging of the battery cell ([0028]-[0029]).
Regarding claim 7, Kohlberger as modified by Byun teaches the battery cell of claim 1. Byun further teaches a terminal insulator (68) disposed between the cover and the terminal pad that electrically isolates the cover from the terminal pad, wherein the terminal insulator defines 
Regarding claim 8, Kohlberger as modified by Byun teaches the battery cell of claim 1. Byun further teaches wherein the power assembly comprises: a coil stack with at least one coil; a first terminal post (4) that extends through the cover and is coupled to terminal pad and a first current collector of a negative electrode in the power assembly and a second terminal post (3) that is coupled to the cover and a second current collector of a positive electrode in the power assembly (Figs 1-4; [0018] & [0027]-[0031]).
Regarding claim 10, Kohlberger as modified by Byun teaches the battery cell of claim 8. Kohlberger further teaches the second current collector (10) being the portion of the power assembly that fails in response to the external short-circuit to interrupt current flow, the current flow being at least between the first side and the second side of the power assembly (Fig. 2; [0018] & [0031]).
Regarding claim 12, Kohlberger as modified by Byun teaches the battery cell of claim 1. Kohlberger further teaches wherein, before the external short-circuit is formed in response to the pressure within the packaging, the terminal pad is electrically isolated from the cover via an insulating member (5) (Figs. 1-2; [0031]).
Regarding claim 14, Kohlberger as modified by Byun teaches the battery cell of claim 1. Kohlberger further teaches the cell being part of a lithium ion battery module ([0019] & [0026]).  
Regarding claim 16, Kohlberger teaches a prismatic lithium ion battery cell ([0008]) comprising:													a packaging including a cover (2’’) sealed to a can (2’) (Figs. 1-4; [0031]);				a power assembly (12) disposed within the packaging, comprising a coil stack with at In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”. See MPEP 2144.04 IV (B).  								Tsuruta teaches a battery cell comprising a packaging including a cover and a can ([0021]), wherein the cover includes a terminal pad (202), a reversal disk (700) configured to deflect upwards to displace at least an overlying central portion (802), which is connected to the cover via plurality of legs (804), in response to a pressure within the packaging being greater than a first predetermined threshold (Figs. 2 & 7-8; [0028] & [0040]-[0043]).			prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claim 17, Kohlberger as modified by Byun teaches the battery cell of claim 16. Byun further teaches wherein the intermediate member is integrated into the cover and formed in relief (Figs. 1 & 4; [0072]-[0073]).
Regarding claim 18, Kohlberger as modified by Byun teaches the battery cell of claim 16. Kohlberger further teaches wherein the cover comprises a vent disk corresponding to a portion of the reversal disk defined by breaking points (8) which is configured to activate to release effluent from an interior of the packaging at a second predefined pressure threshold, wherein the first pressure threshold is substantially less than the second pressure threshold and wherein the second 
Regarding claim 20-21, Kohlberger teaches a prismatic lithium ion battery cell ([0008]) comprising:													a packaging including a cover (2’’) sealed to a can (2’) (Figs. 1-4; [0031]);				a power assembly (12) disposed within the packaging, comprising a coil stack with at least one coil; a negative side coupled to a negative terminal post (4) that extends through the cover and a positive side coupled to a positive terminal post (3), wherein the packaging is electrically coupled to the positive side of the power assembly (Figs 1-4; [0018] & [0027]-[0031]); and													a terminal pad (7) disposed above the cover of the packaging and electrically coupled to the negative side of the power assembly (Fig. 2; [0028]-[0029]), wherein the cover includes:			a reversal disk (6) disposed below the terminal pad; and 						a vent disk corresponding to a portion of the reversal disk defined by breaking points (8) which is sealed to the cover and configured to activate to release effluent from an interior of the packaging at a second predefined pressure threshold, wherein the first pressure threshold is substantially less than the second pressure threshold and wherein the second predefined pressure threshold is at least 50% greater than the first predefined pressure threshold (Figs. 1-4; [0034]-[0035]).										However, Kohlberger is silent as to the cover including a spiral disk disposed below the terminal pad and above the reversal disk, wherein the spiral disk includes a central portion and a plurality of legs, the central portions being coupled to the cover via the plurality of legs such that the reversal disk deflects upward to displace at least the central portion of the spiral disk and to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”. See MPEP 2144.04 IV (B). 							Tsuruta teaches a battery cell comprising a packaging including a cover and a can ([0021]), wherein the cover includes a terminal pad (202), a reversal disk (700) configured to deflect upwards to displace at least an overlying central portion (802), which is connected to the cover via plurality of legs (804), in response to a pressure within the packaging being greater than a first predetermined threshold (Figs. 2 & 7-8; [0028] & [0040]-[0043]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to connect the intermediate member of Byun to the cover via a plurality of legs since it allows the intermediate member to be severed from the cover in response to a pressure within the packaging reaching a first predetermined threshold. Since the intermediate member of Byun is required to be displaced upwards in response to a pressure increase in the packaging, one of ordinary skill in readily understands that the intermediate member should be easily severable to ensure that the intermediate member comes into contact prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlberger (US 2016/0329550 A1) in view of Byun (US 2011/0052949 A1) and Tsuruta (US 2015/0147600 A1), as applied to claims 1-8, 10, 12, 14, 16-18 & 20-21 above, and further in view of Kim (US 2011/0117402 A1).
Regarding claim 9, Kohlberger as modified by Byun teaches the battery cell of claim 1 but is silent as to the at least one coil comprising two or more coils. 				Kim teaches a battery cell comprising a jelly-roll type coil stack including one or two coils in a packaging (Figs. 2-4; [0040]-[0041], [0046] & [0062]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include two coils in order to prevent movement of an electrode assembly in a case so as to reduce the effects of vibration as taught by Kim ([0009]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlberger (US 2016/0329550 A1) in view of Byun (US 2011/0052949 A1), as applied to claims 1-8, 10, 12, 14, 16-18 & 20-21 above, and further in view of Lee (US 2015/0221927 A1).
Regarding claim 11, Kohlberger as modified by Byun teaches the battery cell of claim 8 wherein the second current collector (10) that fails includes a fuse that is designed to fail before other portions of the power assembly to interrupt current flow, the current flow being at least between the first and second sides of the power assembly in response to the external short-circuit (Fig. 2; [0018] & [0031]). However, Kohlberger is silent as to the second current collector that fails including a fuse that is designed to melt and fail before other portions of the power assembly to interrupt current flow between the first and second sides of the power assembly in response to the external short-circuit.										Lee teaches a battery cell comprising a current collector (20) that fails before other portions of a power assembly (10) comprising a positive electrode (i.e first side 12) and a negative electrode (i.e second side 11) to interrupt current flow between the positive electrode and the negative electrode in response to an external short-circuit, wherein the current collector that fails includes a fuse (25) that is designed to melt and fail (Fig. 2; [0040]-[0048] & [0052]-[0053]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to configure the second current collector of modified Kohlberger according to the current collector including a fuse part of Lee, as described above, in order to avoid contact with the electrolyte and improve the safety of the battery as taught by Lee ([0052]-[0053]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlberger (US 2016/0329550 A1) in view of Byun (US 2011/0052949 A1) and Tsuruta (US 2015/0147600 A1), as applied to claims 1-8, 10, 12, 14, 16-18 & 20-21 above, and further in view of Ueno (US 20170162912 A1).
Regarding claim 13, Kohlberger as modified by Byun teaches the battery cell of claim 1 but is silent as to the cell having a capacity of at least 100 amp hours (Ah). 			Ueno teaches a lithium ion battery cell having a capacity of 100 Ah or more can be applied to a battery having high output and high capacity characteristics ([0063]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a lithium ion battery cell having a capacity of 100 Ah or more to order to form a high-capacity cell as taught by Ueno ([0063]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlberger (US 2016/0329550 A1) in view of Byun (US 2011/0052949 A1) and Tsuruta (US 2015/0147600 A1), as applied to claims 1-8, 10, 12, 14, 16-18 & 20-21 above, and further in view of Bonhomme (US 2015/0188198 A1).
Regarding claim 15, Kohlberger as modified by Byun teaches the battery cell of claim 14 but is silent as to the lithium ion battery module being part of a stationary energy storage system. 	Bonhomme teaches a lithium ion battery module which are known within the art to be applied to any number of energy expending systems including vehicular contexts and stationary power contexts ([0028] & [0032]).										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to apply the lithium ion battery module of modified Kohlberger to stationary energy storage systems as is well-known within the art as evidenced by Bonhomme above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 16-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US 2011/0052949 Al) in view of Tsuruta (US 20150147600 A1)
Regarding claim 16, Byun teaches a prismatic lithium ion battery cell ([0029]) comprising: a packaging including a cover (20) sealed to a can (15) (Fig. 4; [0028]); a power assembly (10) disposed within the packaging and comprising a coil stack with at least one coil; a first current collector (31) coupled to a negative electrode (1 la) of the at least one coil; a second current collector (32) coupled to a positive electrode (12a) of the at least one coil; a first terminal post (21) that is coupled to the first current collector and to the cover; a second terminal post coupled to a second current collector (32) and to the cover (Figs 1-4; [0018] & [0027]-[0031]); and a first terminal pad (52) electrically coupled to the first terminal post (21) and a second terminal pad (56) coupled to the second terminal post, wherein the cover includes an intermediate member (53) disposed below the first terminal pad and a reversal disk (51) disposed below the intermediate member, wherein the reversal disk is configured to deflect upward to displace the intermediate member to contact the first terminal pad in response to a pressure within the packaging being greater than a first predefined pressure threshold and form an external short-circuit between the first and second sides of the power assembly, and wherein a portion of the power assembly fails in response to the external short-circuit and interrupts current flow within the power assembly (Fig. 3; [0051] & [0053]-[0063]).					However, Byun is silent as to the cover including a spiral disk including a central portion and a plurality of legs, the central portion being coupled to the cover via the plurality of legs In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”. See MPEP 2144.04 IV (B).  											Tsuruta teaches a battery cell comprising a packaging including a cover and a can ([0021]), wherein the cover includes a terminal pad (202), a reversal disk (700) configured to deflect upwards to displace at least an overlying central portion (802), which is connected to the cover via plurality of legs (804), in response to a pressure within the packaging being greater than a first predetermined threshold (Figs. 2 & 7-8; [0028] & [0040]-[0043]).			prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  
Regarding claim 17, Byun teaches the battery cell of claim 16, wherein the intermediate member is integrated into the cover and formed in relief (Figs. 1 & 3; [0073]).
Regarding claim 19, Byun teaches the battery cell of claim 16 but is silent as to wherein a random portion of the first or second current collector being the portion of the power assembly that fails in response to the external short-circuit to interrupt current flow between the first and second terminal pads.									However, as noted in the instant specification, when the first and second current collectors of the respective negative and positive electrodes do not comprise a fuse feature, a random portion of the power assembly melts and fails (Figs. 8A-B; [0053]-[0054]). As .

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to independent claims 1, 16 & 20 has prompted a new ground of rejection as shown above. The subject matter of claims 1, 16 and 20, as presently claimed, is found to be obvious over the combined teachings of Kohlberger, Byun and Tsuruta.						Thus, in view of the foregoing, claims 1-21 stand rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727